CRAIL, J.
This is an action for damages for personal injuries sustained in an automobile accident. Plaintiff, a cripple, was a pedestrian. The car which struck her was owned by defendant city and was driven by defendant Stone. The jury returned a verdict in favor of the defendants. Subsequently to the entry of the judgment, plaintiff moved for a new trial. The court granted said motion on the ground that the evidence was insufficient to sustain the verdict. It is from said order that this appeal is prosecuted.
“The sufficiency of the evidence being a question of fact which the trial court is authorized to review, the exercise of its discretion is not error of law which may be disturbed upon appeal except in extreme cases, as where an abuse of discretion appears, ...” (See eases cited in 20 Cal. Jur. 114.) There was a substantial conflict in the evidence both as to the negligence of the defendant and as to the negligence of the plaintiff. We cannot say as a matter of law either that the defendant was free from negligence or that, the plaintiff was guilty of negligence which contributed to her injuries.
Order affirmed.
Stephens, P. J., concurred.
A petition by appellants to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 22, 1935.